Case: 16-30121      Document: 00513661402         Page: 1    Date Filed: 09/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-30121                                 FILED
                                  Summary Calendar                       September 1, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
PETER HOFFMAN; SUSAN HOFFMAN,

              Plaintiffs - Appellees

v.

DAVID BAILEY,

              Defendant - Appellant




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-5153


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Peter and Susan Hoffman filed suit against David Bailey, asserting
claims for defamation under Louisiana law. Bailey filed a motion to dismiss
for failure to state a claim upon which relief can be granted, pursuant to
Federal Rule of Civil Procedure 12(b)(6). The district court denied the motion
and Bailey appealed. Hoffman filed a motion to dismiss the appeal for lack of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30121    Document: 00513661402     Page: 2   Date Filed: 09/01/2016



                                 No. 16-30121
appellate jurisdiction because the district court’s order is not final and
appealable. Bailey argues that this court has appellate jurisdiction under the
collateral order doctrine because the district court denied him immunity for
reporting the fraudulent misconduct for which the Hoffmans have been
criminally convicted. He claims that this “qualified privilege” or “qualified
immunity” immunizes him from the defamation action as a matter of law.
Alternatively, citing Heck v. Humphrey, 512 U.S. 477 (1994), he contends that
the collateral order doctrine applies on the ground that Hoffman’s defamation
claims impugn the validity of Hoffman’s felony convictions for fraudulent tax
credit applications as to which Bailey had given notice to Louisiana
governmental authorities.
      Bailey cites no authority holding that the denial of a motion to dismiss a
complaint for defamation is appealable under the collateral order doctrine.
This Court does not have appellate jurisdiction and the appeal is therefore
DISMISSED.
      Hoffman’s motion for damages under Rule 38 is DENIED.




                                       2